FILED

UNHED sTATEs DISTRICT coURr MAR 2 9 2012
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

)
Shiron Brown, )
)
Plaintiff, )

) 5

v. ) Civil Action No.  
)
Woodley House, Inc., )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues her former landlord based in the District
of Columbia for allegedly terminating her lease before she could prepare to leave. She also
complains about seemingly unrelated matters and, in one instance, states serious criminal
allegations against individuals who are not named defendants. See Compl. at 2. The complaint

presents neither a federal question nor a basis for diversity jurisdiction because the parties are not

 

United S}cates District Judge
Date: Marc , 12